                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JESSE HUDSON                                                                      PLAINTIFF

v.                               Case No. 4:18-cv-00677-KGB

DOC HOLLODAY, Sheriff, Pulaski County Jail, et al.                             DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Jesse Hudson’s complaint is dismissed without prejudice. The relief

requested is denied.

       It is so adjudged this 24th day of January, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
